       Case 1:20-cv-00574-HBK Document 53 Filed 01/04/21 Page 1 of 4


 1
                                     UNITED STATES DISTRICT COURT
 2
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4
      DAROTA TYRONE LEWIS,                            No. 1:20cv574-HBK (PC)
 5
                        Plaintiff,
 6
             v.                                       ORDER STRIKING AND RETURNING
 7                                                    PLAINTIFF’S DUPLICATIVE,
      CONNIE GIPSON; RAPLH DIAZ, S.                   PREMATURE MOTIONS AND
 8    SHERMAN, S SMITH, FNU SMITH,                    MISCELLANOUS DECLARATIONS
      FNU JOHNSON, FNU PIPER, NIKKI                   WITHOUT PREJUDICE TO REFILE
 9    JOHNSON, J. JIMENEZ, STATE OF
      CALIFORNIA, CDCR,                               (Doc. Nos. 34, 35, 38, 39, 43, 47, 48)
10
                        Defendants.                   ORDER GRANTING PLAINTIFF’S
11                                                    CONSTRUED MOTIONS FOR JUDICIAL
                                                      NOTICE
12
                                                      (Doc. Nos. 40, 44)
13
                                                      ORDER GRANTING DEFENDANTS’
14                                                    MOTION FOR AN ENLARGMENT OF
                                                      TIME
15
                                                      (Doc. No. 50)
16

17

18          This matter comes before the Court upon review of the docket. This matter was reassigned

19   to the undersigned on November 17, 2020. (Doc. No. 36).

20          Pending before the Court are the following litany of motions filed by Plaintiff: “notice of

21   motion and motion for summary judgment” (Doc. No. 34) consisting of 87-page document filed

22   November 16, 2020; “motion for summary judgment by default” (Doc. No. 35) filed November 16,

23   2020; “motion for summary judgment by default” (Doc. No. 38) consisting of 94 pages filed

24   November 20, 2020; “notice of motion and motion to be heard” (Doc. No. 40) filed December 2,

25   2020, following reassignment of the case to the undersigned magistrate judge; Plaintiff’s

26   declaration (Doc. No. 41) filed December 2, 2020, concerning the dates on which the

27   aforementioned motions were presented to prison officials for mailing; “motion for summary

28   judgment default judgment” (Doc. No. 43) filed December 4, 2020, stating defendants have not
                                                      1
       Case 1:20-cv-00574-HBK Document 53 Filed 01/04/21 Page 2 of 4


 1
     answered within 60 days of complaint; Plaintiff’s notice of motion and motion to be heard (Doc.
 2
     No. 44) filed December 4, 2020; and two additional declarations (Doc. Nos. 47, 48) filed December
 3
     7 and December 11, respectively. Also pending is Defendants’ motion for enlargement of time to
 4
     file a responsive pleading to the Complaint (Doc. No. 50, hereinafter “Defendants’ Motion”), filed
 5
     on December 14, 2020.
 6
            Plaintiff’s Motions
 7
            Before Defendants’ deadline to answer the Complaint, Plaintiff filed several motions,
 8
     including motions for summary judgment (Doc. Nos. 34, 35, 38 and 43), declarations, most of
 9
     which contain duplicative or impertinent information, separately filed, and not attached to any
10
     motion (Doc. Nos. 39, 41, 47 and 48). Certain of the motions for summary judgment are construed
11
     as seeking clerk’s default based upon Plaintiff’s mistaken belief that defendants’ response(s) to his
12
     Complaint or summary judgment motions are untimely. Plaintiff, presumably concerned that his
13
     motions had not been addressed, asks the Court to take notice of his filings (Doc. Nos. 40, 44).
14
            The Court is cognizant of Plaintiff’s pro se status and likewise recognizes it obligations to
15
     construe his pro se motions liberally. However, duplicative and repetitive motions serve to only
16
     clog the docket. Plaintiff is advised that the Court endeavors to address all pending matters before
17
     it as expeditiously as possible within the confines of its heavy docket. Further, while motions for
18
     summary judgment can be filed at any time under Fed. R. Civ. P. 56, motions for summary
19
     judgment filed before discovery are disfavored and are considered premature. De’von-Samuel
20
     James-Singleton Perkins v. Baughman, 2020 WL 7624952 *3, Case No. 2:18-cv-01827-TLN-JDP
21
     (PC) (E.D. Ca. Dec. 22, 2020) (citing Celotex Corp v. Catrett, 477 U.S. at 317, 322 (1986)). As
22
     noted below, defendants’ responses to the complaint were not yet due at the time Plaintiff filed his
23
     motions. Accordingly, the Court will direct the Clerk to terminate the associated pending motions,
24
     and strike and return Plaintiff’s premature and duplicative motions for summary judgment,
25
     declarations, and requests that he receive a clerk’s entry of default due to Defendants’ failure to
26
     respond to his motions for summary judgment. The striking of Plaintiff’s motions is without
27
     prejudice to Plaintiff refiling a single free-standing motion for summary judgment, if
28
                                                       2
       Case 1:20-cv-00574-HBK Document 53 Filed 01/04/21 Page 3 of 4


 1
     appropriate, after discovery and consistent with the Court’s April 22, 2020 Informational
 2
     Order. See Doc. No. 5.
 3
            Defendants’ Motion
 4
            In Defendants’ Motion, defendants state that the State of California’s deadline to file a
 5
     responsive pleading to the Complaint was December 17, 2020 and that the remaining defendants’
 6
     deadline was December 14, 2020. Id. at 2. Defendants seek until January 14, 2021 to file a
 7
     responsive pleading on behalf of all defendants. Id. at 2. Defendants cite the fact that the case was
 8
     recently transferred within their office to the Department of Tort Litigation, among other reasons,
 9
     resulting in the need for more time.
10
            Fed. R. Civ. P. 6(b) provides the court with discretion to grant a parties’ request for an
11
     enlargement of time, filed prior to the expiration of the initial deadline, for good cause shown.
12
     Here, the defendants timely filed their motion, prior to expiration of the initial deadline. And, the
13
     court finds good cause to grant Defendants’ motion for an enlargement of time to file a responsive
14
     pleading to the Complaint.
15
            ACCORDINGLY, it is ORDERED:
16
            1. The Clerk of Court shall strike and return Plaintiff’s premature and/or duplicative
17
                motions for summary judgment, declarations, and motions for default related to the
18
                summary judgment motions, construed to be a request for entry of Clerk’s default, and
19
                terminate any pending motions associated with these filings (Doc. Nos. 34, 35, 38, 39,
20
                43, 47, 48).
21
            2. Plaintiff’s construed motions to be heard and for the Court to take notice of Plaintiff’s
22
                pending motions (Doc. Nos. 40, 44) are GRANTED to the limited extent that the
23
                Court addresses the motions herein.
24
            3. Defendant’s motion for an enlargement of time to file a responsive pleading (Doc. No.
25
                50) is GRANTED. Defendants shall file a response to Plaintiff’s Complaint no later
26
                than January 14, 2021.
27

28
                                                       3
       Case 1:20-cv-00574-HBK Document 53 Filed 01/04/21 Page 4 of 4


 1

 2   IT IS SO ORDERED.
 3

 4   Dated:   December 30, 2020
                                           HELENA M. BARCH-KUCHTA
 5                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           4
